           Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20                                PageID.341          Page 1 of 42
                                                                   AUSA:     Craig Wininger               Telephone: (313) 226-9569
AO 106 (Rev. 04/10) Application for a Search Warrant   Special Agent:        Nathan Triezenberg, ATF      Telephone: (810) 347-3408


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )          Case No. 19-mc-51824-10
42593 Argyle Court, Canton, Michigan and                               )
Grey Ram 1500 (More fully described in Attachment A)                   )
                                                                       )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of              Michigan            , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
18 U.S.C. § 922(g)(1)                                    Prohibited Individual in Possession of a Firearm
21 U.S.C. § 841(a)(1)                                    Distribution of Controlled Substance
          The application is based on these facts:
See attached AFFIDAVIT.

                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30 days:                            ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant’s signature
                                                                                 Nathan Triezenberg, Special Agent, ATF
                                                                                              Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

              July 22, 2020
Date:
                                                                                                Judge’s signature
City and state: Detroit, MI                                                   Elizabeth A. Stafford, U. S. Magistrate Judge
                                                                                              Printed name and title
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.342   Page 2 of 42



               IN THE UNITED STATES DISTRICT COURT
                FOR EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

IN THE MATTER OF THE SEARCH
                                   Case No. 19-mc-51824-10
OF 42593 Argyle Court, Canton, MI;
Grey Ram 1500, License Plate
                                   Filed Under Seal
EDA6060

                   AFFIDAVIT IN SUPPORT OF
            AN APPLICATION FOR A SEARCH WARRANT

          I, Nathan Triezenberg, being first duly sworn, hereby state:

          1.    I have been a Special Agent with the Bureau of

    Alcohol, Tobacco, Firearms, and Explosives, United States

    Department of Justice, assigned to the Detroit Field Division since

    September 2015. I graduated from the Criminal Investigator

    Training Program and the ATF Special Agent Basic Training

    Program at the Federal Law Enforcement Training Center in

    Glynco, Georgia. During my employment with ATF, I have

    conducted and/or participated in numerous criminal investigations

    focused on firearms, drug trafficking violations, and other

    criminal activity.

          2.    I make this affidavit from personal knowledge based on

    my participation in this investigation, including interviews



                                    1
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.343   Page 3 of 42




    conducted by myself and/or other law enforcement agents,

    communications with others who have personal knowledge of the

    events and circumstances described herein, and information

    gained through my training and experience.

          3.     The information set forth in this affidavit is in support

    of search warrants for 42593 Argyle Court in Canton, Michigan

    (“SUBJECT PREMSISES”) and for a grey Ram 1500 bearing

    license plate EDA 6060 (“SUBJECT VEHICLE”) and is for the

    limited purpose of establishing probable cause; this affidavit,

    therefore, may not include all the information collected during this

    investigation.

          4.     ATF is currently conducting a criminal investigation

    concerning Gino MORGAN (B/M; DOB: XX/XX/1990) for violations

    of 18 U.S.C. § 922(g)(1) – Prohibited Individual in Possession of a

    Firearm, and 21 U.S. Code § 841(a)(1)- Distribution of Controlled

    Substance, among other state and federal criminal violations.

    Additionally, MORGAN has been identified as an absconder from

    probation.




                                    2
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.344   Page 4 of 42




                              PROBABLE CAUSE

          5.    In 2019, I initiated an investigation into Gino Marquez

    MORGAN’s involvement in violent crime, possession of firearms,

    and interstate trafficking of narcotics. During the month of

    October 2019, I met with Sergeant Thirlkill of the Detroit Police

    Department. Sergeant Thirlkill confirmed that he was familiar

    with Gino Marquez MORGAN, known by the rap moniker of

    “Green Guy Rizzy” as well as “Rizzy.”

          6.    I reviewed Morgan’s computerized criminal history

    (CCH) and identified that MORGAN is a felon as a result of a

    2011 conviction for Larceny from a Motor Vehicle and is therefore

    prohibited from possessing of a firearm.

                             ATF-1 INFORMATION

          7.    Special Agent Shohn Joyner of the Drug Enforcement

    Administration and I interviewed ATF-1 during the week of

    November 20, 2019. ATF-1 is currently compensated monetarily

    for assisting law enforcement. ATF-1 has assisted ATF, in

    addition to the Michigan State Police, resulting in multiple state

    search warrants as recently as August 2019. All of the information



                                    3
    Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20           PageID.345     Page 5 of 42




        provided by this source of information to ATF, which has been

        investigated, was found to be true, therefore reliable and credible.

              8.     ATF-1 has known Gino MORGAN as a drug dealer for

        many years, and has seen MORGAN in possession of large

        quantities of heroin, marijuana, and methamphetamine.

        According to ATF-1, MORGAN now primarily operate as a

        methamphetamine dealer in Detroit, and additionally traffics in

        heroin, cocaine, and marijuana.

              9.     During December 2019, SA Triezenberg interviewed

        ATF-1, who stated they have seen MORGAN with firearms on

        multiple occasions.

                                INSTAGRAM INFORMATION

              10.    In October, November, and December of 2019, and

        from January to July of 2020, I reviewed the publically available

        Instagram profile associated with Instagram User ID

        “BIG__RIZZ,” which is the SUBJECT ACCOUNT. I reviewed

        posted “stories,” 1 images, and videos. After reviewing numerous


1
  Based on my training and experience, I know that “stories” are short videos or images
that can be posted to an Instagram user’s account, displayed publically, or displayed to the
user’s followers if the user has a private account.



                                              4
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.346   Page 6 of 42




    images and videos posted to the Subject Account, I compared the

    user of the account with the Michigan driver’s license photograph

    of MORGAN. I identified MORGAN as the individual depicted in

    the images and videos in the Instagram profile and determined

    that MORGAN accessed and utilized the account. (See images

    10a, 10b, and 10c. Image 10c was obtained via Secretary of State).

    I queried the Michigan Law Enforcement Information Network

    (LEIN) and Michigan Third Circuit Court records regarding

    MORGAN. This query revealed that on June 8, 2011, was

    sentenced to probation Felony- Larceny from a Motor Vehicle- in

    Michigan Third Circuit Court.




               Image 10a         Image 10b           Image 10c




                                    5
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.347   Page 7 of 42




          11.   During October 2019, I reviewed the Subject Account

    and identified an image (See images 11a and 11b) posted on

    September 24, 2019, in which MORGAN is pictured with what

    appears to be a pistol in his waistband, containing a high capacity

    magazine. The caption of the photo states, “Lately I’ve been

    feeling like the old me.”




                       Image 11a                   Image 11b

          12.   On December 15, 2019, SA Triezenberg reviewed the

    Subject Account and identified posts in which MORGAN was in

    possession of, and in close proximity to, firearms. In a post made

    to the Subject Account (See image 12a) on December 16, 2019,


                                    6
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.348   Page 8 of 42




    MORGAN is shown in possession of an AK-style firearm

    containing a high capacity magazine.




                                    Image 12a

          13.   On December 20, 2019, SA Triezenberg identified a

    story posted to the Subject Account (See images 13a and 13b) in

    which MORGAN is shown holding a pistol consistent with the

    design of a Glock. Your affiant is trained as an interstate nexus

    expert of firearms and therefore is trained in identifying the

    characteristics of firearm designs.




                                    7
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20    PageID.349   Page 9 of 42




                        Image 13a                  Image 13b



          14.   On January 14, 2020, at approximately 0200 the

    Subject Account posted a story containing an image (See image

    14a) of an FN Pistol with a loaded magazine with ammunition

    consistent with that of an FN Five-Seven pistol.




                                    8
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.350   Page 10 of 42




                                     Image 14a

           15.   On February 14, 2020, Instagram User ID “big__rizz”

     posted a photo to Instagram depicting what appears to be an AK

     style pistol containing a high capacity magazine. The words, “I

     stay with that sword like I’m dark vader just know I ain’t

     running” are depicted in the caption. (See image 15a)




                                    9
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.351   Page 11 of 42




                                     Image 15a

           16.   On February 21, 2020, at approximately 2000,

     Instagram User ID “big__rizz” posted a series of Instagram stories

     publicizing the possession and sale of what appears to be

     marijuana (See images 16a through 16c). Based on training,

     experience and information obtained from ATF-1, Special Agent

     Triezenberg is aware that the term “glookies,” “platinum cookie,”

     and “shine og” are names of marijuana types and the

     accompanying numbers “150” and “175” are prices for particular

     amounts of marijuana.

                                    10
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.352   Page 12 of 42




                 Image 16a          Image 16b            Image 16c

           17.   On February 27, 2020, at approximately 2000,

     Instagram User ID “big__rizz” posted a story depicting what

     appears to be marijuana (See image 17a). Based on training,

     experience and information obtained from ATF-1, Special Agent

     Triezenberg is aware that the term “Mac1” is the name of a

     marijuana type and the accompanying number “190” is a price for

     a particular amount of marijuana.




                                    11
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.353   Page 13 of 42




                                     Image 17a

           18.   On March 2, 2020 at approximately 1600, Instagram

     User ID “big__rizz” posted an Instagram Live story depicting what

     appears to be a magazine containing ammunition. (See image

     18a). During the video, while showing the firearm magazine,

     MORGAN is heard saying “you know we ridin’ man, yeah, fuck is

     you talkin’ about”




                                    12
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.354   Page 14 of 42




                                         18a

           19.   During the course of fixed surveillance during the

     month of February 2020, Agent Triezenberg identified a grey Ram

     1500 bearing license plate EDA 6060 as the vehicle utilized by

     MORGAN. This is the Subject Vehicle. As recently as July 6, 2020,

     the Subject Vehicle has been observed during surveillance at

     42593 Argyle Court.

           20.   On March 12, 2020, at approximately 7:17PM, Gino

     MORGAN was involved in a shooting in the area of 11816

     Flanders, Detroit, MI. At the time of the shooting, MORGAN



                                    13
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.355   Page 15 of 42




     drove himself to the Detroit Police Ninth Precinct, located at

     11187 Gratiot Ave., Detroit, MI, while utilizing the Subject

     Vehicle. After transporting MORGAN to the hospital, the vehicle

     was towed to a secure facility. As a result, an inventory of the

     vehicle was performed by law enforcement, during which time a

     loaded FN magazine was located containing 30 rounds of

     ammunition; additionally, five (5) cellular devices were located in

     the vehicle. MORGAN was hospitalized as a result of his injuries.

           21.   On June 4, 2020, I identified a post made to the

     account “BIG_RIZZ” on June 1, 2020, in which MORGAN is shown

     posing with a firearm with the physical characteristics consistent

     of an FN 5.7 pistol. SA Triezenberg provided the photos (See

     images 21a, 21b, 21c, and 21d), as well as a cropped photo and a

     comparative photo (See images 21e and 21f) of an FN Five-Seven

     pistol to Special Agent Shannon Richardson, who is trained as an

     Interstate Firearms Nexus Expert. SA Richardson stated that the

     firearm held by MORGAN is consistent with the physical

     characteristics of an FN Five-Seven pistol.




                                    14
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.356   Page 16 of 42




                     21a                            21b




                                    15
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.357   Page 17 of 42




                       21c                             21d




                      21e                              21f

           22.   On June 11, 2020, Special Agent Nathan Triezenberg

     with the Bureau of Alcohol, Tobacco, Firearms and Explosives

     reviewed Instagram posts made to the account BIG__RIZZ. The


                                    16
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.358   Page 18 of 42




     Instagram story was posted during the evening of Wednesday,

     June 10, 2020, during which MORGAN is identified at multiple

     points. During the course of the Instagram story, multiple items

     consistent with the design and characteristics of firearms are

     shown (See images 22a, 22b, 22c, and 22d). The items shown are

     consistent with the design of the following firearms: a Micro Draco

     AK-variant firearm, a Remington Tac-10 shotgun, and a Spiker

     Tactical AR-15 variant firearm.




                     22a                                  22b




                                    17
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.359   Page 19 of 42




                       22c                                22d

           23.   On June 26, 2020, I reviewed the Instagram story

     posted to the account “Big__Rizz.” While reviewing the posts (See

     images 23a, 23b, and 23c), I identified packaged marijuana and,

     through reviews of previous Instagram stories, identified the

     activity as the advertisement for the availability for these

     packages to be purchased by viewers.




                                    18
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.360   Page 20 of 42




                   23a                   23b                    23c

           24.   On July 8, 2020, I was contacted by Detroit Police

     Department Crime Analyst, Zachary Benton in reference to an

     incident involving MORGAN (Detroit Police Case #200702-0291).

     On July 2, 2020, Detroit Police officers responded to a dispute

     between MORGAN and his sister Dajai Morgan. Dajai Morgan

     stated to officers that an argument ensued between herself and

     MORGAN occurred. The argument occurred due to MORGAN

     owing Morgan approximately $300.00. Dajai Morgan stated that

     MORGAN then began striking her and as she attempted to grab

     mace from her keychain, MORGAN took the mace from her hand,




                                    19
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.361   Page 21 of 42




     took a gun out and fired it next to her foot. Following the incident,

     MORGAN left the area.



     Morgan’s connection to 42593 Argyle Ct, Canton, MI 48204



           25.   On June 10, 2020, I spoke with ATF-1 who stated that

     MORGAN is staying in the Canton, MI area “somewhere off Ford

     Road.”

           26.   On May 29, 2020, I identified Sharay CAWTHON as

     MORGAN’s significant other. Through open source searches,

     CAWTHON’s public Facebook Account was identified as “Sharay

     Kinyolla” on which she is pictured with Gino MORGAN.

           27.   On June 15, 2020, I performed a query of law

     enforcement databases to determine current address information

     for CAWTHON and identified 42593 Argyle Court, Canton, MI as

     a listed current address. This is the Subject Premises. On June 19,

     2020, I performed surveillance in the area of the Subject Premises

     and the Subject Vehicle parked adjacent to the Subject Premises.

     Upon reviewing reports taken from the March 12, 2020 shooting



                                    20
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.362   Page 22 of 42




     involving MORGAN, I confirmed that Subject Vehicle is the same

     vehicle driven by MORGAN.

           28.   On June 22, 2020, I performed surveillance at the

     Subject Premises and identified a female matching the physical

     characteristics and description of CAWTHON exit the Subject

     Premises. Additionally, I identified the Subject Vehicle present in

     the parking area immediately adjacent to the Subject Premises.

           29.   On June 23, 2020, I identified vehicle registration

     information for the Subject Vehicle showing an address of 8344

     Esper, Detroit, MI, and as being listed as leased to Shary

     Cawthon.

           30.   On June 24, 2020, I performed surveillance at the

     Subject Premises and identified a black male matching the

     physical characteristics of MORGAN exit the Subject Premises

     followed by a female matching the description of CAWTHON.

           31.   On June 26, 2020, I performed surveillance in the area

     of the Subject Premises and identified the presence of the Subject

     Vehicle parked adjacent to the Subject Premises.




                                    21
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.363   Page 23 of 42




           32.   On June 29, 2020, I performed surveillance in the area

     of the Subject Premises. At approximately 1355, I identified

     MORGAN exit the Subject Premises while walking a dog.

           33.   On July 6, 2020, I reviewed the Instagram story posted

     to the account BIG__RIZZ. During the course of the video,

     MORGAN is shown as well as the dog identified on June 29,

     2020, which accompanied MORGAN outside of the Subject

     Location.

           34.   On July 6, 2020, I observed MORGAN and CAWTHON

     exit the Subject Premises. When departing the Subject Premises, I

     observed MORGAN turn back to lock the door behind CAWTHON.

     I then changed my surveillance position and observed MORGAN

     enter the driver’s door of the Subject Vehicle, and CAWTHON

     enter the front passenger door. The Subject Vehicle then departed

     the area.

           35.   On July 21, 2020, TFO Don Clark performed

     surveillance in the area of the Subject Location. At approximately

     1255, TFO Clark observed MORGAN exit the Target Location

     with a black female matching the description of CAWTHON.



                                    22
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.364   Page 24 of 42




     MORGAN entered the Subject Vehicle and prior to departing

     engaged with TFO Clark, asking what TFO Clark was doing. At

     this point, MORGAN returned the Subject Location.

                         TRAINING AND EXPERIENCE

           36.   Based on Affiants training, experience, and discussions

     with other law enforcement officers, Affiant knows:

           37.   Individuals who are prohibited from possessing

     firearms, to include felons and unlawful users of controlled

     substances, store those firearms nearby, often in their homes or

     cars, so that the firearms are easily accessible.

           38.   Individuals who possess firearms often possess other

     items commonly used or acquired in connection with the

     possession of firearms. Some of these items include, but are not

     limited to, other firearms, firearm parts, ammunition, firearm

     receipts, firearms brochures or owner’s manuals, records of sale or

     acquisition of firearms, firearms magazines, and holsters.

           39.   Firearms are durable and non-perishable goods, which

     can be expected to remain in the individual’s possession for

     extended periods.



                                    23
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.365   Page 25 of 42




           40.   Individuals who possess firearms frequently utilize cell

     phones to take photographs and videos of themselves in possession

     of firearms. Affiant has personally reviewed dozens of forensic

     extractions of cell phones seized from individuals illegally

     possessing firearms and observed pictures and videos of the

     individuals possessing firearms and communicating through calls,

     texts, and social media applications regarding purchasing or

     selling firearms, ammunition, and/or accessories. In this instance,

     MORGAN has frequently utilized Instagram to upload videos

     taken with a cellular device. Furthermore, the above-referenced

     search warrant for the device believed to be MORGAN’ cell phone,

     has the ability to access those social media applications.

           41.   Individuals will often utilize residences as “stash

     houses” to store narcotics and will pick up narcotics to perform

     deliveries. These residences will often contain not only narcotics,

     but fruits and instrumentalities of narcotics trafficking to include:

     currency, scales, packaging material, material utilized for

     mixture, and ledgers.




                                    24
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.366   Page 26 of 42




                                  CONCLUSION

           42.    Probable cause exits that SUBJECT PREMISES and

     SUBJECT VEHICLE contain fruits, instrumentalities, and

     evidence of federal crimes specifically relating to violations of 18

     U.S.C. § 922(g)(1) – Felon in Possession of a Firearm and 21 U.S.

     Code § 841(a)(1)- Distribution of Controlled Substance



                                      Respectfully submitted,


                                      Nathan Triezenberg
                                      ATF Special Agent


Sworn to before me and signed in my
presence and/or by reliable electronic means.


___________________________________
Hon. Elizabeth A. Stafford
United States Magistrate Judge


         July 22, 2020
Dated:




                                    25
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.367   Page 27 of 42




                            ATTACHMENT A

     1)    42593 Argyle Court in Canton, Michigan (SUBJECT

PREMISES 1) is described as a two story, single-family apartment

with red brick, and a red door. There is also a parking lot south east of

the residence. The residence is located on the west side Lilley Road

between Joy Road and Warren Road. The numbers “42593” are clearly

displayed to the left of the front door.




                                     26
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.368   Page 28 of 42




                                    27
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.369   Page 29 of 42




                                    28
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.370   Page 30 of 42




     2)    The Ram 1500 bearing Michigan license plate

EDA6060, registered to 8344 Esper, Detroit, MI, to Shary

Cawthon according to Michigan Secretary of State Records.

     is described as a grey, four-door pickup truck.




                                    29
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.371   Page 31 of 42




                             ATTACHMENT B

                PARTICULAR ITEMS TO BE SEIZED

           1.    The government is entitled to seize all information that

     constitutes fruit, evidence, or instrumentalities of violations of 18

     U.S.C. § 922(g)(1), 18 U.S.C. § 924(c), 21 U.S. Code §ௗ846, and 21

     U.S. Code § 841(a)(1) involving the occupants of 42593 Argyle

     Court in Canton, Michigan, involving Gino MORGAN, Renard

     BROWN and associates, including, but not limited to the following

     matters:


           a.    papers and effects showing occupancy, ownership,

                 dominion or control of the SUBJECT PREMISES,

                 and any other location that may be locations of

                 possession, acquisition, or disposition of firearms,

                 including, but not limited to, rent and property

                 receipts, keys, bills, and cancelled mail envelopes and

                 contents;

           b.    photographs of firearms, ammunition, United States

                 currency, or paraphernalia or other contraband;



                                    30
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.372   Page 32 of 42




     2.    Narcotics and the items commonly associated with the

packaging and sales of controlled substances, including commercial

plastic wrap, plastic containers, duct tape, plastic bags or zip lock bags,

canisters, scales, or other weighing devices.

     3.    Evidence of a conspiracy to distribute narcotics including

books, records, correspondence, narcotic customers lists, narcotic

suppliers lists, ledgers, logs, journals, accounts payable and receivable,

pay-owe sheets, contracts, letters and memoranda of agreements

between the conspirators, formulas, receipts, phone records, phone

books, address books, notations and other papers, and any files relating

to the distributing of controlled substances.

     4.    Indicia of occupancy, residency, and/or ownership, or use of

the previously described property, premises, or vehicles, and any other

property, premises, or vehicles, not limited to utility and telephone bills,

canceled envelopes, registration, receipts, and keys which tend to show

the identities of the occupants, residents, and/or owners.

     5.    Financial records including expenses incurred in obtaining

the equipment and items necessary for the distribution of controlled

substances, income derived from the sales of controlled substances, as



                                    31
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.373   Page 33 of 42




well as records of legitimate income or lack thereof, and general living

expenses. Financial records of persons in control of the property,

premises, or vehicles, including bank statements, bank receipts,

passbooks, bank checks, money market or similar accounts, money

drafts, wire transfers, money orders, payroll documents, employer

information, income and expense records, Federal and State income tax

returns, cashier's checks, loan applications, credit card records, safe

deposit box and records, acquisitions, notes, and records reflecting

vehicles, owned, purchased, sold or leased.

     6.    Weapons and firearms, including handguns, pistols,

revolvers, rifles, shotguns and any other weapons as defined in Title 18

of United States Code and ammunition.

     7.    Tools and implements used to obliterate or alter firearms

serial numbers, including grinders, drills, files, sanding discs, and drill

bits, evidence of any firearms serial number obliteration operation,

including metal filings and shavings, firearms boxes, containers and

other shipping and packaging materials.

     8.    Receipts and documentation regarding ownership or

possession of firearms and ammunition to include copies of dealer’s



                                    32
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20    PageID.374   Page 34 of 42




record of sales forms, firearms transaction records, invoices, firearms

pick-up slips, bills of sale, dealer firearm tags, cash register receipts,

and storage unit receipts.

     9.    Books, records, receipts, notes, ledgers and other papers

related to the expenses and procurement of firearms and to the

transportation, ordering, sale and distribution of firearms, including

buyer lists, seller lists, records of sales and expenditures made to

distribute firearms.

     10.   Personal calendars, address and/or telephone books, Rolodex

indices and papers reflecting names, addresses, telephone numbers,

pager numbers, fax numbers and or telex numbers, and

correspondences of the subjects of the investigation and their criminal

associates, sources of supply, customers, financial institutions, and

other individuals or businesses with whom a financial relationship

exists, such articles of personal property tending to establish the

existence of a conspiracy to steal and distribute firearms.

     11.   Photographs, negatives, video tapes, films, undeveloped film

and the contents there in, and slides depicting the subjects of the

investigation and their criminal associates, assets.



                                     33
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.375   Page 35 of 42




     12.   Articles of personal property, such as personal identification,

personal correspondence, delivery bags, diaries, checkbooks, notes,

photographs, keys, utility bills, receipts, rent receipts, addressed

envelopes, bills, personal telephone, video tapes and cassette boxes,

tending to establish the identity of the person or persons in control of

the premises, vehicles, storage areas and containers being searched.

     13.   Devices used to communicate with other individuals involved

in possession of stolen firearms, including cellular telephones, including

but not limited to all stored electronic data, mobile telephones, phone

answering machines, telephone answering machine tapes, beepers or

pagers, and devices to conduct counter-surveillance against law

enforcement such as radio scanners, police radios, surveillance cameras

and monitors, anti-bugging devices and devices used to detect the

presence of wiretaps, recording devices or transmitters and/or receipts

or literature describing the same.

     14.   United States currency in excess of $500.00

     15.   Evidence of records relating to the use of and accumulation

of proceeds derived from the sale of firearms, as well as the acquisition

of property obtained from firearm proceeds, and items evidencing the



                                     34
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.376    Page 36 of 42




obtaining, secreting, transfer, concealment and/or expenditure of money

obtained from drug sales, including precious metals, jewelry, records of

large purchases, receipts, canceled checks, bank records, credit card

records, wire transfers, wire receipts, cashier’s checks, receipts, money

drafts, money orders, money order receipts, and income tax returns.

     16.   Papers, tickets, notes, schedules, receipts and other items

related to travel concerning the distribution of firearms.

     17.   Assigned telephone numbers for any and all telephone,

cellular telephone and pagers found on the premises or vehicles, along

with telephone toll records, papers, notebooks and other items,

documenting or evidencing the acquisition and distribution of firearms

among co-conspirators.

     18.   All financial records, bank account records, bank statements,

canceled checks, and/or ATM records; and Identification documents

issued to include driver’s licenses and Social Security cards;

     19.   CELLULAR TELEPHONES: This warrant authorizes the

search for and forensic examination of cellular telephones, for the

purpose of identifying the electronically stored information described

herein including all records on the cellular telephones that relate to



                                    35
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.377   Page 37 of 42




violations of Title 21, United States Code, Sections 841(a)(1) and 846

including:

     20.     lists of customers and related identifying information;

     21.     types, amounts, and prices of drugs trafficked as well as

dates, places, and amounts of specific transactions;

     22.     any information related to sources of drugs (including

names, addresses, phone numbers, or any other identifying

information);

     23.     any information recording the above-listed individual’s

schedule or travel from 2013 to the present;

     24.     all bank records, checks, credit card bills, account

information, and other financial records.

     25.     Evidence of user attribution showing who used or owned the

cellular telephones at the time the things described in this warrant

were created, edited, or deleted, such as logs, phonebooks, saved

usernames and passwords, documents, and browsing history;

     26.     In addition, permitting the search of the memory of such

devices for:




                                     36
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.378   Page 38 of 42




     - all telephone numbers and direct connect numbers or identities

        assigned to the device, including the Electronic Serial Number

        (ESN) and the International Mobile Subscriber Identity

        number (IMSI) relating to the cellular telephones;

     - Call and direct connect history information, including dates,

        times, and duration of telephone calls, as well as the contact

        information related to those calls;

     - Telephone book or list of contacts; and

     - And photographs, video footage, text messages, and emails

        evidencing methamphetamine or controlled substance

        distribution;

     - Text messages relating to drug transactions, payment for such

        transactions, or arrangements to meet for such transactions;

     - Email messages relating to drug transactions, payment for

        such transactions, or arrangements to meet for such

        transactions;

     - Photographs and/or videos, in particular photographs and/or

        videos of co-conspirators, assets, and/or controlled substances.




                                    37
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.379   Page 39 of 42




      - Access to social media available on the cellular telephones to

         search for the items listed in this attachment.

      27.   This warrant authorizes the search for and forensic

examination of digital storage devices to include personal computers,

tablets, ipads,memory cards, flash drives, digital cameras, hard disc

drives, external disc drives, digital video recorder (DVR), home security

DVR, or any device capable to store digital media.

      28.   Money counting machines, money wrappers, and/or work

sheets, tally sheets, or ledger sheets reflecting or accounting for money

received, disbursed, or exchanged.

      29.   United States currency, precious metals, jewelry,

automobiles, and financial instruments, indicative of the proceeds of

illicit narcotic trafficking.

      30.   Storage units and containers, such as floor safes, wall safes,

upright safes (also known as gun safes), lock boxes, safe deposit boxes,

and other self-contained locked enclosures found on the premises or for

documents relating to such items.

      31.   Firearms and weapons used by drug traffickers to protect

themselves or their contraband.



                                     38
Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20   PageID.380   Page 40 of 42




     32.   The law enforcement also seek to take photographs and

videos of the SUBJECT PREMISES.




                                    39
               Case 2:19-mc-51824-GCS ECF No. 41 AUSA:
                                                 filed 07/22/20     PageID.381
                                                          Craig Wininger                                        Page   41 of
                                                                                                                Telephone:   42 226-9569
                                                                                                                           (313)
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Nathan Triezenberg, ATF      Telephone: (810) 347-3408


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No. 19-mc-51824-10
      42593 Argyle Court, Canton, Michigan and                             )
      Grey Ram 1500 (More fully described in Attachment A)                 )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                     .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before August 5, 2020                       (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                     .


Date and time issued:            July 22, 2020      10:47 am
                                                                                                       Judge’s signature

City and state:        Detroit, MI                                                   Elizabeth A. Stafford, U. S. Magistrate Judge
                                                                                                     Printed name and title
               Case 2:19-mc-51824-GCS ECF No. 41 filed 07/22/20                          PageID.382           Page 42 of 42
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:
19-mc-51824-10
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
